                Case 21-10474-MFW               Doc 432        Filed 05/03/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                     Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                   Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al.,
                                                               (Jointly Administered)
                                     Debtors.1
                                                                               289
                                                               Re: Docket No. _____

           ORDER AUTHORIZING AND APPROVING THE RETENTION OF
       PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL TO THE OFFICIAL
     COMMITTEE OF UNSECURED CREDITORS, EFFECTIVE AS OF MARCH 16, 2021

                 Upon the Application of the Official Committee of Unsecured Creditors for

Order, Pursuant to 11 U.S.C. §§ 327, 328, and 1103, Fed. R. Bankr. P. 2014, and Local Rule

2014-1, Authorizing and Approving the Employment and Retention of Pachulski Stang Ziehl &

Jones LLP as Counsel to the Official Committee of Unsecured Creditors Effective as of March

16, 2021 (the “Application”);2 and upon the Declaration of Bradford J. Sandler and the

Declaration of the Committee Chair filed in support of the Application; and the Court having

jurisdiction to consider the Application and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334; and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC
(5717); Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments,
Ltd. (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh,
LLC (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
(6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
(4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’
service address is: 3908 Avenue B, Austin, Texas 78751.
2
          Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application
or Sandler Declaration.

                                                           1
DOCS_NY:42695.1 03051/002
              Case 21-10474-MFW            Doc 432      Filed 05/03/21     Page 2 of 3



venue being proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

the relief requested in the Application is in the best interests of the Debtors’ estates, their

creditors and other parties-in-interest; and the Committee having provided adequate and

appropriate notice of the Application under the circumstances; and after due deliberation and

good and sufficient cause appearing therefor; and it appearing to the Court that the Application

should be approved,

IT IS HEREBY ORDERED THAT:

                1.      The Application is GRANTED as set forth herein.

                2.      The Committee is hereby authorized to retain and employ PSZ&J as

counsel to the Committee pursuant to sections 327, 328(a), and 1103(a) of the Bankruptcy Code,

Bankruptcy Rule 2014, and Local Rule 2014-1, effective as of March 16, 2021.

                3.      PSZ&J shall apply for compensation for professional services rendered

and reimbursement of expenses incurred in connection with the Cases in compliance with the

applicable provisions of the Bankruptcy Code, including section 330 of the Bankruptcy Code,

the Bankruptcy Rules, and any applicable procedures and orders of this Court.

                4.      PSZ&J is authorized to render professional services to the Committee as

described in the Application.

                5.      The Committee and PSZ&J are authorized and empowered to take all

actions necessary to implement the relief granted in this Order.

                6.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.



                                                   2
              Case 21-10474-MFW          Doc 432       Filed 05/03/21    Page 3 of 3



               7.      This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.




Dated: May 3rd, 2021                                  MARY F. WALRATH
Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE
                                                  3
